Application by the appellant for a writ of error coram nobis to vacate, on the *500ground of ineffective assistance of appellate counsel, a decision and order of this Court dated June 24, 2002 (People v Anekwe, 295 AD2d 621 [2002]), affirming a judgment of the Supreme Court, Kings County, rendered April 29, 1999.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]). Prudenti, P.J., Florio, Krausman and Crane, JJ., concur.